Citation Nr: 1513064	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of overpayment of education benefits in the amount of $3,000, to include the validity of the debt.


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2002 and from August 2004 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a request for a waiver of recovery of an overpayment of $3,000 in educational benefits.  
The claim was remanded by the Board most recently in September 2014 for additional development. 


FINDINGS OF FACT

1.  An overpayment was properly created when the Veteran received an advance payment of Post-9/11 GI Bill benefits totaling $3,000 and he was later determined to not be entitled to Post-9/11 GI Bill educational benefits.

2.  The indebtedness did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.  

3.  The recovery of the overpayment would result in undue financial hardship on the Veteran.  


CONCLUSION OF LAW

Recovery of an overpayment of education benefits would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran applied for education benefits under the Post-9/11 GI Bill and was granted entitlement in a September 2009 letter.  VA offered an advance payment option of up to $3,000 to Post-9/11 GI Bill participants that had not yet received their benefits for the Fall 2009 enrollment period.  The Veteran acknowledges, and the evidence demonstrates, that he chose to receive the full amount in an advance payment, which was sent to him on October 6, 2009.  In multiple statements to VA, the Veteran stated that the information he had received from VA, through the online advance payment form and from courtesy phone calls from VA, was that the $3,000 would be deducted from future payments of education benefits made to his educational institution.  All financial responsibility, as he understood it, was tied directly to future benefits.  

However, on November 17, 2009, the Veteran was informed that he actually did not qualify for Post-9/11 GI Bill benefits as he did not have the requisite number of days on active duty.  A November 2014 supplement statement of the case explained that the service originally credited to the Veteran in the September 2009 letter granting Post-9/11 GI Benefits, 123 days from January 14 to May 16, 2002, were, in fact, Initial Active Duty for Training (IADT) days, which do not qualify for the purpose to establishing eligibility for Post-9/11 GI Bill benefits.  The Board notes, and the Veteran has pointed out, that the September 2009 letter granting benefits and the November 2009 letter denying benefits were signed by the same Education Officer.  

In February 2010, the Veteran was informed that he needed to repay the debt of $3,000.  He timely filed a notice of disagreement in March 2010 and timely perfected that appeal.  

The Veteran stated in a February 2011 notice of disagreement that he does not dispute that he ultimately was not entitled to Post-9/11 GI Bill benefits and that he did receive benefits for which we was not entitled.  

The Board agrees; the debt was valid.  The Veteran received education benefits for which he was not entitled based upon the character and number of days of his service in 2002.  See 38 C.F.R. §§ 21.9505, 21.9520 (2014).  

An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962 (2014).  Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).
The Veteran's application for waiver was timely because it was received within 180 days of notice of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2). 

As for the second requirement, the Veteran contends that he only incurred that debt because VA mistakenly told him he was entitled to Post-9/11 GI Bill benefits and offered an advance payment of those benefits.  He contends that there was no fraud, misrepresentation, or bad faith on his part in the application for benefits or the request for the advance payment.  

Again, the Board agrees.  There is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.  He applied in good faith for education benefits, was reportedly told that he would not be approved if he was not entitled to the benefits, was approved for such benefits, and, in reliance on that approval, requested the approved amount in an advance payment.  He was not at fault for the improper approval of Post-9/11 GI Bill benefits.  

Finally, the Board finds that recovery of the indebtedness from the Veteran would be against equity and good conscience.  The "equity and good conscience" standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  
38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the obligor (the Veteran) and the government.  38 C.F.R. § 1.965(a). 

In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) changing position to one's detriment; (4) undue hardship; (5) defeat of the purpose for which benefits were intended; and (6) unjust enrichment.  38 C.F.R. § 1.965(a).  In determining whether recovery of the debt would result in undue financial hardship on the Veteran, applicable regulations provide that consideration should be given to whether collection of the indebtedness would deprive the debtor of life's basic necessities.  38 C.F.R. § 1.965(a). 

The Veteran submitted a VA Form 20-5655 Financial Status Report in March 2010.  The report indicates that he was receiving $3,283.71 in monthly income and had monthly expenses in the amount of $3,033.68, leaving $250.03.  He was married with three dependents three years old or younger.   

Another Financial Status Report was received in February 2011.  The Veteran reported that his monthly income was $4125, including $500 in federal benefits.  He listed monthly expenses totaling $3,925, leaving $200 each month.  He was still married with three children.  

Based on this information, the Board finds that collection of the debt would cause undue financial hardship to the Veteran.  In addition, waiver of the indebtedness would not result in an unjust enrichment to the Veteran as there is no evidence that the Veteran spent the money on anything other than his education.  

Resolving reasonable doubt in the Veteran's favor, waiver of recovery of the overpayment of education benefits in the amount of $3,000 is granted.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Entitlement to waiver of recovery of an overpayment of education benefits in the amount of $3,000 is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


